United States Court of Appeals ch
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                September 4, 2003


                                      Before

                   Hon. DANIEL A. MANION, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge



CLYDE PIGGIE,                       ] Appeal from the United
        Petitioner-Appellant,       ] States District Court for
                                    ] the Northern District
No. 02-3068                v.       ] of Indiana, South Bend
                                    ] Division.
ZETTIE COTTON,                      ]
        Respondent-Appellee.        ] No. 99 C 561
                                    ]
                                    ] Allen Sharp,
                                    ]      Judge.
                                    ]
-----------------------------------------------------------------
CLYDE PIGGIE,                       ] Appeal from the United
        Petitioner-Appellant,       ] States District Court
                                    ] for the Southern District
No. 02-2083                v.       ] of Indiana, Indianapolis
                                    ] Division.
ZETTIE COTTON,                      ]
        Respondent-Appellee.        ] No. 00 C 887
                                    ]
                                    ] John D. Tinder,
                                    ]      Judge.


       The opinion of this court issued on September 4, 2003, is CORRECTED as
follows:

       On page one, the caption for appeal no. 02-2083, should read the Southern
District of Indiana, Indianapolis Division.